Exhibit 10.9

CenterState Banks, Inc.

Supplemental Executive Retirement Agreement

This Supplemental Executive Retirement Agreement (this “Agreement”) is adopted
this 13th day of July, 2010 by and between CenterState Banks, Inc., a Florida
corporation (the “Corporation”), and Rodney A. Anthony (the “Executive”).

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Corporation. This Agreement shall be unfunded for tax purposes
and for purposes of Title I of the Employee Retirement Income Security Act of
1974 (“ERISA”), as amended from time to time.

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.27

“Accrual Balance” means the liability that should be accrued by the Corporation,
under Generally Accepted Accounting Principles (“GAAP”), for the Corporation’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion Number 12 as amended by Statement of Financial
Accounting Standards Number 106 and the Discount Rate. The unit credit method of
amortization will be used to determine the Accrual Balance. This method will be
consistently applied.

 

1.28

“Base Salary” means the annual cash compensation relating to services performed
during any calendar year, excluding distributions from nonqualified deferred
compensation plans, bonuses, commissions, overtime, fringe benefits, stock
options, relocation expenses, incentive payments, non-monetary awards, and other
fees, and automobile and other allowances paid to the Executive for employment
rendered (whether or not such allowances are included in the Executive’s gross
income). Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Executive pursuant to all qualified
or non-qualified plans of the Corporation and shall be calculated to include
amounts not otherwise included in the Executive’s gross income under Code
Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by the
Corporation; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Executive.

 

1.29

“Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.

 

1.30

“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.31

“Board” means the Board of Directors of the Corporation as from time to time
constituted.

 

1.32

“Change in Control” means a change in the ownership or effective control of the
Corporation, or in the ownership of a substantial portion of the assets of the
Corporation, as such change is defined in Code Section 409A and regulations
thereunder.

 

1.33

“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
and guidance thereunder, including such regulations and guidance as may be
promulgated after the Effective Date.

 

1.34

“Corporation” means CenterState Banks, Inc., a Florida corporation.

 

1.35

“Disability” means disability as defined in Code Section 409A and regulations
thereunder.



--------------------------------------------------------------------------------

1.36

“Discount Rate” means the rate used by the Plan Administrator for determining
the Accrual Balance. The initial Discount Rate is six percent (6%). However, the
Discount Rate may be adjusted to maintain the rate within reasonable standards
according to GAAP and/or applicable bank regulatory guidance.

 

1.37

“Early Involuntary Termination” means a Separation from Service (other than a
Termination for Cause) due to the independent exercise of the unilateral
authority of the Corporation to terminate the Executive’s employment, other than
due to the Executive’s implicit or explicit request, where the Executive was
willing and able to continue performing services.

 

1.38

“Early Retirement” means Separation from Service after Early Retirement Age and
before Normal Retirement Age.

 

1.39

“Early Retirement Age” means the Executive’s age fifty-five (55) and fifteen
(15) years of service.

 

1.40

“Early Voluntary Termination” means Separation from Service except when such
Separation from Service occurs following a Change in Control or due to death,
Early Involuntary Termination or Termination for Cause.

 

1.41

“Effective Date” means July 1, 2010.

 

1.42

“Employment Agreement” means the July 13, 2010 Employment Agreement by and
between the Corporation and the Executive.

 

1.43

“Final Pay” means the Executive’s highest annualized Base Salary for the five
(5) years prior to Separation from Service or Change in Control, including the
year such Separation from Service or Change in Control occurs.

 

1.44

“Normal Retirement Age” means the Executive’s age sixty-five (65).

 

1.45

“Plan Administrator” means the Board or such committee or person as the Board
shall appoint.

 

1.46

“Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following December 31.

 

1.47

“Projected Benefit” means thirty percent (30%) of Projected Final Pay.

 

1.48

“Projected Final Pay” means Final Pay increased by five and one quarter percent
(5.25%) annually from Change in Control until Normal Retirement Age.

 

1.49

“Separation from Service” means separation from service as defined in Code
Section 409A and regulations thereunder.

 

1.50

“Specified Employee” shall have the meaning given in Code Section 409A and
regulations thereunder.

 

1.51

“Termination for Cause” means Separation from Service for:

(a)        gross negligence or gross neglect of duties to the Corporation,

(b)        conviction of a felony or of a gross misdemeanor involving moral
turpitude in connection with the Executive’s employment with the Corporation, or

(c)        fraud, disloyalty, dishonesty, or willful violation of any law or
significant Corporation policy committed in connection with the Executive’s
employment and resulting in a material adverse effect on the Corporation.

 

1.52

“Years of Service” means the twelve (12) consecutive month period beginning on
the Executive’s date of hire

 

2



--------------------------------------------------------------------------------

 

and any twelve (12) month anniversary thereof during the entirety of which time
the Executive is an employee of the Corporation. Service with a subsidiary or
other entity controlled by the Corporation before the time such entity became a
subsidiary or under such control shall not be considered “credited service.”

Article 2

Distributions During Lifetime

 

2.1

Normal Retirement Benefit. Upon Separation from Service after attaining Normal
Retirement Age, the Corporation shall distribute to the Executive the benefit
described in this Section 2.1 in lieu of any other benefit under this Article.

 

  2.1.1

Amount of Benefit. The annual benefit under this Section 2.1 is Thirty Percent
(30%) of Final Pay.

 

  2.1.2

Distribution of Benefit. The Corporation shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following Separation from Service. The annual benefit shall be
distributed to the Executive for the greater of (i) eighteen (18) years or
(ii) the life of the Executive.

 

  2.1.3

Increase of Annual Benefit. At the beginning of each Plan Year during the
distribution period the annual benefit amount described in Section 2.1.1 shall
be increased by three and one-quarter percent (3.25%) over the prior Plan Year
payment.

 

2.2

Early Retirement Benefit. Upon Early Retirement, the Corporation shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.

 

  2.2.1

Amount of Benefit. The annual benefit under this Section 2.2 shall be based on
the Accrual Balance as of the end of the month prior to Separation from Service
and shall be payable in accordance with Section 2.2.2.

 

  2.2.2

Distribution of Benefit. The Corporation shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following the Separation from Service. The annual benefit shall
be distributed to the Executive for the greater of (i) eighteen (18) years or
(ii) the life of the Executive. Interest shall be credited on the Accrual
Balance during the installment period at a rate equal to the Discount Rate in
effect at the time of Separation from Service.

 

2.3

Early Voluntary Termination Benefit. If Early Voluntary Termination occurs, the
Corporation shall distribute to the Executive the benefit described in this
Section 2.3 in lieu of any other benefit under this Article.

 

  2.3.1

Amount of Benefit. The benefit under this Section 2.3 is the Accrual Balance
determined as of the end of the month preceding Separation from Service subject
to the Vesting Percentage as set forth below. The Corporation reserves the right
to accelerate vesting at any time prior to Separation from Service.

 

Separation from Service Occurs    Vesting Percentage

Prior to 12/30/2014

   0%

12/31/2014 to 12/30/2015

   50%

12/31/2015 to 12/30/2016

   60%

12/31/2016 to 12/30/2017

   70%

12/31/2017 to 12/30/2018

   80%

12/31/2018 to 12/30/2019

   90%

After 12/31/2019

   100%

 

3



--------------------------------------------------------------------------------

  2.3.2

Distribution of Benefit. The Corporation shall distribute the benefit to the
Executive in a lump sum within sixty (60) days following Separation from
Service.

 

2.4

Early Involuntary Termination Benefit. If Early Involuntary Termination occurs,
the Corporation shall distribute to the Executive the benefit described in this
Section 2.4 in lieu of any other benefit under this Article.

 

  2.4.1

Amount of Benefit. The benefit under this Section 2.3 is one hundred percent
(100%) of the Accrual Balance determined as of the end of the month preceding
Separation from Service plus the projected accruals for the next sixty
(60) months following Separation from Service for the first five (5) Plan Years.
Beginning with the sixth (6) Plan Year the benefit amount will equal the
projected Accrual Balance as of the end of the tenth (10) Plan Year. During the
eleventh (11) Plan Year and on the benefit amount will equal the Accrual Balance
as of end of the month preceding Separation from Service.

 

  2.4.2

Distribution of Benefit. The Corporation shall distribute the benefit to the
Executive in a lump sum within sixty (60) days following Separation from
Service.

 

2.5

Disability Benefit. If the Executive experiences a Disability prior to Normal
Retirement Age, the Corporation shall distribute to the Executive the benefit
described in this Section 2.5 in lieu of any other benefit under this Article.

 

  2.5.1

Amount of Benefit. The benefit under this Section 2.5 is one hundred percent
(100%) of the Accrual Balance determined as of the end of the month preceding
such Disability.

 

  2.5.2

Distribution of Benefit. The Corporation shall distribute the benefit to the
Executive in a lump sum within sixty (60) days following Disability.

 

2.6

Change in Control Benefit. If a Change in Control occurs prior to Normal
Retirement Age, the Corporation shall distribute to the Executive the benefit
described in this Section 2.6 in lieu of any other benefit under this Article.

 

  2.6.1

Amount of Benefit. The amount of the benefit under this Section 2.6 shall be the
present value determined as of the date of the Change in Control, using a 6.0%
discount rate, of the present value, also using a 6.0% discount rate, of the
eighteen (18) year stream of payments of the Projected Benefit at Normal
Retirement Age.

 

  2.6.2

Distribution of Benefit. The Corporation shall distribute the benefit to the
Executive in a lump sum on the date the Change in Control occurs.

 

2.7

Restriction on Commencement of Distributions. Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 2.7 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to Separation from Service are limited because the Executive is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Separation from Service. Rather, any distribution which
would otherwise be paid to the Executive during such period shall be accumulated
and paid to the Executive in a lump sum on the first day of the seventh month
following Separation from Service. All subsequent distributions shall be paid in
the manner specified.

 

2.8

Annual Benefit Statement. Within 120 days after the end of each Plan Year the
Plan Administrator shall provide or cause to be provided to the Executive an
annual benefit statement showing benefits payable or potentially payable to the
Executive under this Agreement. Each annual benefit statement shall supersede
the previous year’s annual benefit statement. If there is a contradiction
between this Agreement and the annual benefit statement concerning the amount of
a particular benefit payable or potentially payable to the Executive under
sections 2.2, 2.3, or 2.4 hereof, the amount of the benefit determined under the
Agreement shall control.

 

4



--------------------------------------------------------------------------------

Article 3

Distribution at Death

 

3.1

Death During Active Service. If the Executive dies prior to Separation from
Service, the Corporation shall distribute to the Beneficiary the benefit
described in this Section 3.1. This benefit shall be distributed in lieu of any
benefit under Article 2.

 

  3.1.1

Amount of Benefit. The benefit under this Section 3.1 is one hundred percent
(100%) of the Accrual Balance.

 

  3.1.2

Distribution of Benefit. The Corporation shall distribute the benefit to the
Beneficiary in a lump sum on the first day of the fourth month following the
Executive’s death. The Beneficiary shall be required to provide to the
Corporation the Executive’s death certificate.

 

3.2

Death During Distribution of a Benefit. If the Executive dies after any benefit
distributions have commenced under Sections 2.1 or 2.2 of this Agreement but
before receiving all such distributions, the Corporation shall distribute to the
Beneficiary the remaining Accrual Balance. The payment shall be made in a lump
sum on the first day of the fourth month following the Executive’s death. The
Beneficiary shall be required to provide to the Corporation the Executive’s
death certificate.

Article 4

Beneficiaries

 

4.1

In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Corporation in which the Executive participates.

 

4.2

Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.

 

4.3

Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.

 

4.4

No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, any benefit shall be paid to the Executive’s estate.

 

4.5

Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be distributed to a minor, to a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Plan Administrator may direct distribution of such benefit to the guardian,
legal representative or person having the care or custody of such minor,
incompetent person or incapable person. The Plan Administrator may require proof
of incompetence, minority or guardianship as it may deem appropriate

 

5



--------------------------------------------------------------------------------

 

prior to distribution of the benefit. Any distribution of a benefit shall be a
distribution for the account of the Executive and the Beneficiary, as the case
may be, and shall completely discharge any liability under this Agreement for
such distribution amount.

Article 5

General Limitations

 

5.1

Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Corporation shall not distribute any benefit under this Agreement
if the Executive’s employment with the Corporation is terminated by the
Corporation or an applicable regulator due to a Termination for Cause.

 

5.2

Removal. Notwithstanding any provision of this Agreement to the contrary, the
Corporation shall not distribute any benefit under this Agreement if the
Executive is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.

 

5.3

Regulatory Restrictions. Notwithstanding anything herein to the contrary, any
payments made to the Executive pursuant to this Agreement, or otherwise, shall
be subject upon compliance with 12 U.S.C. 1828 and FDIC Regulation 12 CFR Part
359, Golden Parachute Indemnification Payments and any other regulations or
guidance promulgated thereunder.

 

5.4

Forfeiture Provision. The Executive shall forfeit any non-distributed benefits
under this Agreement if within twelve (12) months following a Separation from
Service, the Executive:

 

  (7)

solicits or attempts to solicit any Customer (as defined below) to accept or
purchase Financial Products or Services (as defined below) of the same nature,
kind, or variety as provided to the Customer by the Corporation or a bank
subsidiary of the Corporation during the two years immediately before the
Executive’s Separation from Service,

 

  (8)

influences or attempts to influence any Customer, joint venturer, or other
business partner of the Corporation or a bank subsidiary of the Corporation to
alter that person or entity’s business relationship with the Corporation or a
bank subsidiary of the Corporation in any respect, or

 

  (9)

accepts the Financial Products or Services business of any Customer or provides
Financial Products or Services to any Customer on behalf of anyone other than
the Corporation or a bank subsidiary of the Corporation.

 

  (10)

engages, undertakes, or participates in Polk County, Florida in the business of
providing, selling, marketing, or distributing Financial Products or Services of
a similar nature, kind, or variety (x) as offered by the Corporation or a bank
subsidiary of the Corporation to Customers during the two years immediately
before the Executive’s Separation from Service with the Corporation, or (y) as
offered by the Corporation or a bank subsidiary of the Corporation to any of its
Customers during the Restricted Period. Subject to the above provisions and
conditions of this subparagraph (4), the Executive promises that during the
twelve (12) months following a Separation from Service the Executive shall not
become employed by or serve as a director, partner, consultant, agent, or owner
of 5% or more of the outstanding stock of or contractor to any entity providing
these prohibited Financial Products or Services that is located in or conducts
business in Polk County, Florida.

 

  (11)

solicits or attempts to solicit or encourages or induces in any way any
employee, joint venturer, or business partner of the Corporation or a bank
subsidiary of the Corporation to terminate an employment or contractual
relationship with the Corporation or a bank subsidiary of the Corporation. The
Executive agrees that the Executive shall not hire any person employed by the
Corporation or a bank subsidiary of the Corporation during the two-year period
before the Executive’s Separation from Service with the Corporation or any
person employed by the Corporation or a bank subsidiary of the Corporation in
the twelve (12) months following a Separation from Service.

 

6



--------------------------------------------------------------------------------

  (12)

causes statements to be made (whether written or oral) that reflect negatively
on the business reputation of the Corporation or a bank subsidiary of the
Corporation.

 

      

For purposes of this Section 5.4 the term “Customer” means any individual, joint
venturer, entity of any sort, or other business partner of the Corporation or a
bank subsidiary of the Corporation, with, for or to whom the Corporation or a
bank subsidiary of the Corporation has provided Financial Products or Services
during the last two years of the Executive’s employment with the Corporation; or
any individual, joint venturer, entity of any sort, or business partner whom the
Corporation or a bank subsidiary of the Corporation has identified as a
prospective customer of Financial Products or Services within the last two years
of the Executive’s employment with the Corporation. For purposes of this
Section 5.4 the term “Financial Products or Services” means any product or
service that a financial institution or a financial holding company could offer
by engaging in any activity that is financial in nature or incidental to such a
financial activity under section 4(k) of the Bank Holding Company Act of 1956
and that is offered by the Corporation, or a bank subsidiary of the Corporation,
or an affiliate on the date of the Executive’s Separation from Service,
including but not limited to banking activities and activities that are closely
related and a proper incident to banking, or other products or services of the
type of which the Executive was involved during the Executive’s employment with
the Corporation.

 

5.5

Change in Control. Section 5.4 shall be void if a Change in Control occurs
before the Executive’s Separation from Service.

Article 6

Administration of Agreement

 

6.1

Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 

6.2

Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Corporation.

 

6.3

Binding Effect of Decisions. Any decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation or application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.

 

6.4

Indemnity of Plan Administrator. The Corporation shall indemnify and hold
harmless the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator.

 

6.5

Corporation Information. To enable the Plan Administrator to perform its
functions, the Corporation shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
Executive’s death, Disability or Separation from Service, and such other
pertinent information as the Plan Administrator may reasonably require.

 

6.6

Annual Statement. The Plan Administrator shall provide to the Executive, within
one hundred twenty (120) days after the end of each Plan Year, a statement
setting forth the benefits to be distributed under this Agreement.

 

7



--------------------------------------------------------------------------------

Article 7

Claims and Review Procedures

 

7.1

Claims Procedure. An Executive or Beneficiary (“claimant”) who has not received
benefits under this Agreement that he or she believes should be distributed
shall make a claim for such benefits as follows:

 

  7.1.1

Initiation – Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits. If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the claimant.

 

  7.1.2

Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period, which an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

 

  7.1.3

Notice of Decision. If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

 

  (a)

The specific reasons for the denial;

  (b)

A reference to the specific provisions of this Agreement on which the denial is
based;

  (c)

A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

  (d)

An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

  (e)

A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7.2

Review Procedure. If the Plan Administrator denies part or the entire claim, the
claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

 

  7.2.1

Initiation – Written Request. To initiate the review, the claimant, within sixty
(60) days after receiving the Plan Administrator’s notice of denial, must file
with the Plan Administrator a written request for review.

 

  7.2.2

Additional Submissions – Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  7.2.3

Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

  7.2.4

Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within sixty (60) days after receiving the request for
review. If the Plan Administrator

 

8



--------------------------------------------------------------------------------

 

determines that special circumstances require additional time for processing the
claim, the Plan Administrator can extend the response period by an additional
sixty (60) days by notifying the claimant in writing, prior to the end of the
initial sixty (60) day period, which an additional period is required. The
notice of extension must set forth the special circumstances and the date by
which the Plan Administrator expects to render its decision.

 

  7.2.5

Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:

 

  (a)

The specific reasons for the denial;

  (b)

A reference to the specific provisions of this Agreement on which the denial is
based;

  (c)

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

  (d)

A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 8

Amendments and Termination

This Agreement may be amended solely by a written agreement signed by the
Corporation and by the Executive.

This Agreement may be terminated by the Corporation if (a) the Corporation’s
consolidated Tier 1 leverage ratio is less than 5% for any two consecutive
quarters or (b) if termination is required by a supervising Federal banking
regulatory agency. The benefit shall be one hundred percent (100%) of the
Accrual Balance determined as of the end of the month prior to such termination.
The termination of this Agreement shall not cause a distribution of benefits
under this Agreement. Rather, upon such termination benefit distributions will
be made at the earliest distribution event permitted under Article 2 or Article
3. If terminated pursuant to this Article 8, this Agreement will be
automatically reinstated at the first quarter end the Corporation’s consolidated
Tier 1 leverage ratio is 5% or greater, provided there is no objection by a
supervising Federal banking regulatory agency.

Article 9

Miscellaneous

 

9.1

Binding Effect. This Agreement shall bind the Executive and the Corporation and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2

No Guarantee of Employment. This Agreement is not a contract for employment. It
does not give the Executive the right to remain as an employee of the
Corporation nor interfere with the Corporation’s right to discharge the
Executive. It does not require the Executive to remain an employee nor interfere
with the Executive’s right to terminate employment at any time.

 

9.3

Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.

 

9.4

Tax Withholding and Reporting. The Corporation shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Corporation’s sole liability regarding taxes is to forward
any amounts withheld to the appropriate taxing authorities. The Corporation
shall satisfy all applicable reporting requirements, including those under Code
Section 409A.

 

9.5

Applicable Law. This Agreement and all rights hereunder shall be governed by the
laws of the State of Florida, except to the extent preempted by the laws of the
United States of America.

 

9



--------------------------------------------------------------------------------

9.6

Unfunded Arrangement. The Executive and the Beneficiary are general unsecured
creditors of the Corporation for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Corporation to
distribute such benefits. The rights to benefits are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors. Any insurance on the Executive’s life or
other informal funding asset is a general asset of the Corporation to which the
Executive and Beneficiary have no preferred or secured claim.

 

9.7

Reorganization. The Corporation shall not merge or consolidate into or with
another Corporation, or reorganize, or sell substantially all of its assets to
another Corporation, firm or person unless such succeeding or continuing
Corporation, firm or person agrees to assume and discharge the obligations of
the Corporation under this Agreement. Upon the occurrence of such an event, the
term “Corporation” as used in this Agreement shall be deemed to refer to the
successor or survivor entity.

 

9.8

Entire Agreement. This Agreement constitutes the entire agreement between the
Corporation and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

9.9

Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10

Alternative Action. In the event it shall become impossible for the Corporation
or the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Corporation or Plan Administrator may
perform such alternative act as most nearly carries out the intent and purpose
of this Agreement and is in the best interests of the Corporation, provided that
such alternative act does not violate Code Section 409A.

 

9.11

Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any provision herein.

 

9.12

Validity. If any provision of this Agreement shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Agreement shall be construed and enforced as if such illegal or
invalid provision had never been included herein.

 

9.13

Notice. Any notice or filing required or permitted to be given to the
Corporation or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered or sent by registered or certified mail to the
address below:

 

CenterState Banks, Inc.

 

42745 U.S. Highway 27

 

Davenport, Florida 33837

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

 

9.14

Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

 

9.15

Payment of Legal Fees. The Corporation is aware that after a Change in Control
management of the Corporation could cause or attempt to cause the Corporation to
refuse to comply with its obligations under this Agreement, or could institute
or cause or attempt to cause the Corporation to institute litigation seeking to
have

 

10



--------------------------------------------------------------------------------

 

this Agreement declared unenforceable, or could take or attempt to take other
action to deny Executive the benefits intended under this Agreement. In these
circumstances the purpose of this Agreement would be frustrated. The Corporation
desires that the Executive not be required to incur the expenses associated with
the enforcement of rights under this Agreement, whether by litigation or other
legal action, because the cost and expense thereof would substantially detract
from the benefits intended to be granted to the Executive hereunder. The
Corporation desires that the Executive not be forced to negotiate settlement of
rights under this Agreement under threat of incurring expenses. Accordingly, if
after a Change in Control occurs it appears to the Executive that (x) the
Corporation has failed to comply with any of its obligations under this
Agreement, or (y) the Corporation or any other person has taken any action to
declare this Agreement void or unenforceable, or instituted any litigation or
other legal action designed to deny, diminish, or to recover from the Executive
the benefits intended to be provided to the Executive hereunder, the Corporation
irrevocably authorizes the Executive from time to time to retain counsel of the
Executive’s choice, at the Corporation’s expense as provided in this section
9.15, to represent the Executive in the initiation or defense of any litigation
or other legal action, whether by or against the Corporation or any director,
officer, stockholder, or other person affiliated with the Corporation, in any
jurisdiction. Despite any existing or previous attorney-client relationship
between the Corporation and any counsel chosen by the Executive under this
section 9.15, the Corporation irrevocably consents to the Executive entering
into an attorney-client relationship with that counsel, and the Corporation and
the Executive agree that a confidential relationship shall exist between the
Executive and that counsel. The fees and expenses of counsel selected from time
to time by the Executive as provided in this section shall be paid or reimbursed
to the Executive by the Corporation on a regular, periodic basis upon
presentation by the Executive of a statement or statements prepared by counsel
in accordance with counsel’s customary practices, up to a maximum aggregate
amount of $500,000, whether suit be brought or not, and whether or not incurred
in trial, bankruptcy, or appellate proceedings. The Corporation’s obligation to
pay the Executive’s legal fees provided by this section 9.15 operates separately
from and in addition to any legal fee reimbursement obligation the Corporation
may have with the Executive under any separate employment, severance, or other
agreement between the Executive and the Corporation. Despite any contrary
provision within this Agreement however, the Corporation shall not be required
to pay or reimburse the Executive’s legal expenses if doing so would violate
section 18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule
359.3 of the Federal Deposit Insurance Corporation [12 CFR 359.3].

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Corporation have signed this Agreement.

 

EXECUTIVE

   

CORPORATION

   

CenterState Banks, Inc.

/s/ Rodney A. Anthony                    

   

By:

 

/s/ Ernest S. Pinner                    

Rodney A. Anthony

     

Ernest S. Pinner

       

Chief Executive Officer and Chairman

of the Board of Directors

 

11